DETAILED ACTION
Claims 1 - 21 of U.S. Application No. 16657097 filed on 10/18/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1: Fig. 1 – 4,
Species 2: Fig. 5,
Species 3: Fig. 6,
Species 4: Fig. 7,
Species 5: Fig. 8,
Species 6: Fig. 9 – 10,
Species 7: Fig. 11
Species 8: Fig. 12
Species 9: Fig. 13
Species 10: Fig. 14
Species 11:Fig. 15
Species 12: Fig. 16
Species 13: Fig. 17

Species 15: Fig. 19 - 21
Species 16: Fig. 22 - 23
Species 17: Fig. 24 - 25
Species 18: Fig. 26
Species 19: Fig. 27
Species 20: Fig. 28
 The species are independent or distinct because:
Species 1 exclusively discusses an electrical contact device for a rotary electric machine in the form of a commutator and brushes, wherein the commutator segments and the brushes are all made of zinc only or a mixed material that contains zinc.
Species 2 exclusively discusses an electrical contact device for a rotary electric machine in the form of a commutator and brushes, wherein only the rear end portion 32b of the commutator segment 32 is formed of zinc, the remainder of the commutator segment 32 is formed of copper. The first brush 35 is two-part structured to have a first part 35a and a second part 35b arranged in the rotational direction Za of the commutator 31. Zinc is contained only in the first part 35a while carbon is contained only in the second part 35b. The negative brush is similarly structured as brush 35.
Species 3 exclusively discusses an electrical contact device for a rotary electric machine in the form of a commutator and brushes, wherein the sliding-contact starting portion 33 of each of the commutator segments is formed of zinc or a configuration where both the sliding-contact starting and sliding-contact finishing portions 33 and 34 of each of the commutator segments 32 is formed of zinc. Further, each of the 
Species 4 exclusively discusses an electrical contact device for a rotary electric machine in the form of a commutator and brushes, wherein each of the commutator segments 32 is formed so that: the radial height of the front end portion 32a of the commutator segment 32 gradually decreases in the circumferential direction Z toward a front end surface of the commutator segment 32; and the radial height of the rear end portion 32b of the commutator segment 32 gradually decreases in the circumferential direction Z toward a rear end surface of the commutator segment 32.
Species 5 exclusively discusses an electrical contact device for a rotary electric machine in the form of a commutator and brushes, wherein voltage-equalizing lines 38 each of which electrically connects one corresponding pair of the commutator segments 32.
Species 6 exclusively discusses an electrical contact device 530 for an electromagnetic relay, wherein the electromagnetic relay comprises high potential side movable contact 104, and a low potential side fixed contact 105, and a restoring spring biasing the contact for electrical engagement. The electrical contact device 530 according to the present species, all of the two movable contacts 104a and the two fixed contacts 105a are formed of zinc that is a low-boiling point material.
Species 7 exclusively discusses an electrical contact device 630 for an electromagnetic relay, wherein the electromagnetic relay comprises high potential side 
Species 8 exclusively discusses an electrical contact device 730 for an electromagnetic relay, wherein the electromagnetic relay comprises high potential side movable contact 104a made of copper coated with zinc layer 104b, and a low potential side fixed contact 105a made of copper and coated with a layer of zinc 105b.
Species 9 exclusively discusses an electrical contact device 830 for an electromagnetic relay, wherein the electromagnetic relay comprises a single high potential side movable contact 104a made of copper coated with zinc layer 104b, and a plural low potential side fixed contacts 105a made of copper and coated with a layer of zinc 105b.
Species 10 exclusively discusses an electrical contact device 30A for a rotary electric machine in the form of a commutator and brushes, wherein abrasive material, such as silicon carbide, meso-carbon powder or a copper-manganese alloy, in the brush 35, 36 is employed. The percentage content of the abrasive is lower than 10% by weight.
Species 11 exclusively discusses an electrical contact device 30B for a rotary electric machine in the form of a commutator and brushes, wherein the commutator segments 32 is formed of copper. The first brush 35 is two-part structured to have a first part 35a and a second part 35b. The first part 35a contains zinc while the second part 35b contains copper and/or carbon, but no zinc. Further, of the first and second parts 35a and 35 b, only the first part 35a contains an abrasive. Brush 36 is formed similarly.

Species 13 exclusively discusses an electrical contact device 30D for a rotary electric machine in the form of a commutator and brushes, wherein each of the commutator segments 32 has a plated layer 32d formed on a sliding surface thereof.
Species 14 exclusively discusses an electrical contact device 30E for a rotary electric machine in the form of a commutator and brushes, wherein each of the first and second brushes 35 and 36 makes sliding contact with the commutator segments 32 for a sliding length Lb that is greater than or equal to 1/10 of an opposing length La of each of the brushes 35 and 36 in the axial direction. The brush 35 is received in a brush holder 30a in such as manner as to be slidable in the radial direction Y. In the brush holder 30 a, there is provided a pressing spring 39 that has an elastic function of pressing the brush 35 against each of the commutator segments 32.
Species 15 exclusively discusses an electrical contact device 30F for a rotary electric machine in the form of a commutator and brushes, and arc energy absorber 50 comprises current conduction member (resistor) 51, and an auxiliary brush 51 spaced away by clearance D from the positive brush 35. The positive brush 35 is formed copper whereas the negative brush 36 is formed of zinc.

Species 17 exclusively discusses an electrical contact device 30H for a rotary electric machine in the form of a commutator and brushes, and arc energy absorber 50B comprises Zener Diode 52, and Auxiliary brush 51A spaced away by clearance from the positive brush 35.
Species 18 exclusively discusses an electrical contact device 30I for a rotary electric machine in the form of a commutator and brushes, and arc energy absorber 50C comprises current conduction member, and the auxiliary brush 51A is made integral with the positive brush 35, an insulation layer 56 is disposed between the brush 35 and the auxiliary brush 51.
Species 19 exclusively discusses an electrical contact device 30J for a rotary electric machine in the form of a commutator and brushes, and arc energy absorber 50D comprises a diode, and the auxiliary brushes 51A, and 51B are made integral with the positive brush 35, an insulation layers 56 is disposed between the brush 35 and each of the auxiliary brushes 51A, and 51B.
Species 20 exclusively discusses an electrical contact device 30K for a rotary electric machine in the form of a commutator and brushes, and arc energy absorber 50E. The arc energy absorber 50E is configured so that a sliding length Ma of the positive brush 35 in the circumferential direction Z is greater than a sliding length Mb of the negative brush 36 in the circumferential direction Z.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries). That being said, searching for the above different inventions, independently, constitutes a serious search burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832